     Case 1:19-cv-00755-DAD-SKO Document 26 Filed 03/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ELIZABETH CASTRO, individually, and                No. 1:19-cv-00755-DAD-SKO
     on behalf of similarly situated members of
12   the general public and other aggrieved
     employees pursuant to the California
13   Private Attorneys General Act,                     ORDER DIRECTING THE FILING OF
                                                        SUPPLEMENTAL BRIEFING AND
14                      Plaintiff,                      DOCUMENTATION RE MOTION FOR
                                                        FINAL APPROVAL OF CLASS AND
15          v.                                          COLLECTIVE ACTION SETTLEMENT
16   PARAGON INDUSTRIES, INC., a                        (Doc. Nos. 21, 22)
     California Corporation d/b/a as
17   BEDROSIANS,
18                      Defendant.
19

20          Plaintiff’s motion for final approval of the proposed class action and collective action

21   settlement which came on for hearing before the court on November 30, 2020. The court remains

22   unsatisfied. Accordingly, the parties are again directed to file supplemental briefing and

23   documentation addressing and explaining, in detail and with support, how each of the violation

24   rates were calculated to determine to the total valuation of the claims being settled in this case.

25          Because of the lack of information provided by the documents submitted in the motion for

26   final approval, and in light of the revelation of the issue with respect to the mediator employed by

27   the parties, at the final fairness hearing the court previously requested additional briefing

28   addressing the potential values of the claims. (Doc. No. 25 at 2–3.) The court was concerned that
                                                       1
     Case 1:19-cv-00755-DAD-SKO Document 26 Filed 03/29/21 Page 2 of 3


 1   there was not adequate support provided by plaintiff for the valuation of those claims because

 2   they were presented by plaintiff’s counsel in a hypothetical manner, rather than as an

 3   approximation of the amount of damages actually suffered by the class and collective as a result

 4   of the alleged violations. (See, e.g., Doc. No. 14-1 at ¶¶ 19, 24, 51.) Specifically, it was unclear

 5   to the court what evidence or rationale was being relied upon to support the violation rates used

 6   by plaintiff. As to this issue, in their supplemental briefing plaintiff’s counsel has still not

 7   effectively addressed the court’s concerns. (Doc. Nos. 25, 25-1, 25-2.)

 8          In the original final approval briefing, plaintiff had provided hypothetical ranges of

 9   damages based on different possible violation rates, without ever suggesting any rate was related

10   to the number of actual violations that occurred or that should be used for the purposes of

11   calculating the total amount of potential damages. (Doc. No. 14-1 at ¶¶ 13–68.) Rather,

12   counsel’s estimates were provided as hypotheticals without explaining why the hypothetical

13   estimate should be relied upon by this court to determine that the proposed settlement is fair and

14   reasonable. (See, e.g., id. at ¶¶ 19, 24, 51.) At the final fairness hearing, the court again asked

15   plaintiff’s counsel to better explain how the violation rates were calculated. Plaintiff’s counsel

16   represented that they conducted an evaluation based on “core” data points received through

17   formal and informal discovery, such as time punch data, and calculated the evaluation rates after

18   inter alia taking into account information received from class member interviews, discounting the

19   total based on the various risk of certifying the class and succeeding at trial. The court requested

20   that plaintiff’s counsel file supplemental briefing addressing this additional information and
21   explaining how the violation rates and total valuations were determined.

22          In their supplemental briefing however, plaintiff’s counsel again confusingly asserts that

23   the total “potential value” of the claims is $18,355,095.00 but that a “reasonable value”1 of those

24   claims is actually $3,633,519.85. (Doc. No. 25-2 at 11.) Plaintiff’s counsel supports these

25   numbers by merely stating in conclusory fashion that the violation rates used to calculate

26   damages were appropriate “[b]ased on all the information obtained. . ..” (Id. at 4, 6–8.) Plaintiff’s
27
     1
      Further, plaintiff’s counsel does not describe at all how the “reasonable value” of the claims
28   was calculated.
                                                      2
     Case 1:19-cv-00755-DAD-SKO Document 26 Filed 03/29/21 Page 3 of 3


 1   counsel has represented that, due to type of claims at issue here, it is difficult to determine or

 2   observe violations in the available data. However, this fact also highlights why the court needs to

 3   see what plaintiff’s counsel themselves did in arriving at their total valuation, specifically the

 4   violation rates, to determine whether the proposed settlement is fair, reasonable, and adequate.

 5   To the extent plaintiff’s counsel wishes to submit more than one total valuation, each is to be

 6   supported by reasoned analysis. While plaintiff does not state if an expert was employed in

 7   preparing the estimates upon which they rely, such support may well help justify plaintiff’s

 8   estimated violation rates and total valuations.

 9          The parties shall file a brief responsive to these issues within fourteen (14) days from the

10   date of service of this order, and the parties are further advised that any failure to fully and

11   satisfactorily respond to the concerns expressed by the court will likely result in a denial of final

12   approval of the proposed settlement.

13   IT IS SO ORDERED.
14
        Dated:     March 29, 2021
15                                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
